Name: Council Regulation (EEC) No 1582/83 of 14 June 1983 amending Regulation (EEC) No 1660/81 fixing the amounts of aid granted for seeds for the 1982/83 and 1983/84 marketing years
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22 . 6 . 83 Official Journal of the European Communities No L 163/25 COUNCIL REGULATION (EEC) No 1582/83 of 14 June 1983 amending Regulation (EEC) No 1660/81 fixing the amounts of aid granted for seeds for the 1982/83 and 1983/84 marketing years Whereas it is not possible, with the method of calcu ­ lation chosen, to ensure that the move towards alignment of the amounts of aid for Greece on those for other Member States will be the same for all products ; whereas, indeed, the application of that method results in an unfavourable situation for products which did not qualify for Community aid in Greece on the day of accession; whereas , if Article 68 of the 1979 Act of Accession is to be inter ­ preted correctly and the amounts of aid in respect of the different products allowed to move towards alignment in a uniform manner, the amounts of aid fixed for Greece should be those laid down in the Annex hereto, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organ ­ ization of the market in seeds ('), as last amended by Regulation (EEC) No 1581 /83 (2), and in particular Article 3 (3) thereof, Having regard to the proposal from the Commis ­ sion (3), Having regard to the opinion of the European Parliament (4), Whereas Regulation (EEC) No 1660/81 (5), as amended by Regulation (EEC) No 3809/81 (6), fixes the amounts of aid granted for seeds for the 1982/83 and 1983 /84 marketing years ; whereas for those marketing years the amounts of aid in respect of Greece are laid down in accordance with Regulation (EEC) No 699/81 (7); whereas in the case of prod ­ ucts which did not qualify for Community aid in Greece on the day of accession the amounts of aid applicable in that country in respect of the 1982/83 and 1983/84 marketing years are fixed at a quarter and a third respectively of the Community aid applicable for the marketing years in question ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1660/81 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply with effect from 1 July 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1983 . For the Council The President I. KIECHLE (') OJ No L 246, 5 . 11 . 1971 , p. 1 . (2) See page 23 of this Official Journal . 0 OJ No C 32, 7 . 2 . 1983 , p. 69 . (4) OJ No C 96, 1 1 . 4 . 1983 , p. 47 . (5) OJ No L 166, 24. 6 . 1981 , p. 3 . (&lt; ¢) OJ No L 382, 31 . 12. 1981 , p. 41 . (?) OJ No L 74, 20 . 3 . 1981 , p. I. No L 163/26 Official Journal of the European Communities 22 . 6 . 83 ANNEX 1982/83 and 1983/84 marketing years (ECU/100 kg) CCT heading No Description Amount of said Community of Nine Greece 1982/83 1983/84 1 . CERES || 10.01 A Triticum spelta L. 10,0 10,0 10,0 10.06 A Oryza sativa L. 13,3 5,1 7,8 2 . OLEAGINEAE ex 12.01 A Linum usitatissimum L. (textile flax) 19,6 7,6 11,6 Linum usitatissimum L. (linseed) 15,5 6,0 9,2 Cannabis sativa L. (monoica) 14,2 5,5 8,4 3 . GRAMINEAE ex 12.03 C Arrhenatherum elatius (L) Beauv . ex. J. et C. Presl . 46,6 17,7 27,3 Dactylis glomerata L. 37,8 14,6 22,3 Festuca arundinacea Schreb . 40,9 15,6 24,0 Festuca ovina L. 29,7 11,3 17,4 I Festuca pratensis Huds . 29,7 11,5 17,6 Festuca rubra L. 25,6 9,9 15,1 Lolium multiflorum Lam . 14,6 5,7 8,7 Lolium perenne L.  of high persistence, late or medium late 24,3 9,4 14,3  new varieties and others 18,9 7,3 11,2  of low persistence, medium late, medium early or early 13,3 5,2 7,9 Lolium x hybridum Hausskn . 14,6 5,7 8,7 Phleum pratense L. 60,8 23,5 35,9 Poa nemoralis L. 27,0 10,4 16,0 Poa pratensis L. 27,0 10,4 16,0 Poa trivialis L. 27,0 10,4 16,0 | 4. LEGUMINOSAE ex 07.05 A I Pisum sativum L. (partim) (field pea) 5,4 5,4 5,4 ex 07.05 A III Vicia faba L. (partim) (field beans) 6,1 2,4 4,9 ex 12.03 C Medicago sativa L. (ecotypes) 13,5 5,2 8,0 Medicago sativa L. (varieties) 24,3 9,4 14,4 Trifolium pratense L. 35,1 13,6 20,8 Trifolium repens L. 47,0 17,9 27,6 Trifolium repens L. var. giganteum 47,0 17,9 27,6 Vicia sativa L. 21,6 14,0 16,5